Greene County, No. 91CA65. This cause is pending before the court on the filing of a motion for leave to appeal from the Court of Appeals for Greene County and as a claimed appeal as of right from said court. Upon consideration of appellee’s motion to release or, in the alternative, to set bond,
IT IS ORDERED by the court said motion be, and the same is hereby, denied, effective July 20, 1992.
Douglas, J., would remand to the trial court for the sole purpose of its setting bail in accordance with Crim.R. 46.
H. Brown, J., would grant.